Citation Nr: 0315951	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-03 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for nummular eczema, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for gout, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for hemorrhoids with pruritus ani.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1971.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the North Little Rock, Arkansas, Department of Veterans (VA), 
Regional Office (RO).  That rating decision granted an 
increased rating to 10 percent for duodenal ulcer.  The 
veteran's claims of entitlement to increased ratings for 
nummular eczema, gout and hemorrhoids, as well as a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU), were denied.  The veteran 
timely completed an appeal with respect to these issues.

In April 2001, the Board remanded the case for additional 
development.  Subsequently, December 2002 and March 2003 
rating actions continued the prior denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's nummular eczema, while shown to be 
manifested by constant itching, is not shown to be manifested 
by ulceration or extensive exfoliation or crusting; systemic 
or nervous symptoms; or exceptionally repugnant lesions; it 
is not shown to involve more than 40 percent of the entire 
body or more than 40 percent of exposed areas; it has not 
required constant or near-constant systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, during the 
past 12-month period.

3.  The evidence does not show that gout results in definite 
impairment of health as supported by examination findings, 
and incapacitating exacerbations occurring at least three 
times per year have not been documented in the record; the 
evidence instead demonstrates two exacerbations per year in a 
well-established diagnosis; these have not been generally 
confined to the right great toe, and not incapacitating.  

4.  The veteran's service connected duodenal ulcer is 
manifested by no more than mild pathology, with recurring 
episodes once or twice yearly; there is in fact no objective 
evidence of a current ulcer.  

5.  The veteran's service connected hemorrhoids with pruritus 
ani have been manifested by a small skin tag on the left side 
of the anal verge, with a small amount of stool leakage and 
reports of occasional bleeding, representing a mild to 
moderate level of disability; large or thrombotic irreducible 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences, have not been shown.

6.  The appellant completed two years of college and has 
training in the field of air-conditioning, heating, and 
refrigeration; he last worked from 1989 to 1994 in the parts 
and warranty department of a corporation; during that five 
years of employment he missed a combined 60 days of work due 
to disability; the evidence shows that the veteran 
voluntarily retired in 1994.

7.  The appellant's service-connected disabilities, which are 
evaluated at a combined 50 percent evaluation, are not so 
incapacitating that they individually or collectively prevent 
him from securing or following substantially gainful 
employment.
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for nummular eczema have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Code 7806 (2002); 67 
Fed. Reg. 49,590-49,599 (July 31, 2002).  

2.  The criteria for an evaluation in excess of 20 percent 
for gout have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, Codes 5002, 5017 (2002).

3.  The criteria for a rating in excess of 10 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, § 4.114, Code 7305 (2002).

4.  The criteria for a compensable evaluation for hemorrhoids 
with pruritus ani have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, Codes 7336, 7337 (2002).

5.  The schedular requirements for a total disability rating 
based on individual unemployability are not met, and referral 
to the appropriate VA official for consideration of an 
extraschedular rating is not warranted. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Board's remand, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim 
(inapplicable here), redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the February 
2000 statement of the case (SOC) and the March 2003 
supplemental statement of the case (SSOC) of the laws and 
regulations pertaining to his claims.  This was sufficient 
for notification of the information and evidence necessary to 
substantiate the claims, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claims. 

The Board's remand in April 2001 informed the veteran of the 
provisions of the VCAA and notified him of the type of 
evidence necessary for him to submit in order to substantiate 
his claims.  A February 2002 letter to the veteran informed 
him of what information and evidence he needed to supply, and 
what VA would do to assist in obtaining pertinent evidence.  
It informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  It also specified what 
evidence the veteran must obtain to successfully prosecute 
his claim, what evidence VA had obtained and that VA had 
assisted him in attempting to obtain evidence that he had 
identified as relevant to his claim.  In a February 2002 
written statement the veteran indicated that his treatment 
had been at the VAMC.  The veteran was provided with VA 
examinations in July and August 2002, and VA treatment 
records have been obtained.  A March 2003 report of contact 
indicated that the veteran did not have any additional 
information to submit, and wished his claim be forwarded to 
the Board.  Thus, the veteran has not identified any 
additional evidence to be obtained.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Increased Ratings Claims

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The severity of 
disability is ascertained, for VA rating purposes, by 
application of the criteria set forth in VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.  

Eczema

Service connection for nummular eczema was granted in July 
1997, with a 30 percent evaluation assigned from December 
1996.  That rating has been continued in subsequent rating 
actions.

On August 30, 2002, new regulations became effective with 
respect to the criteria to be considered in evaluating skin 
disorders.  Pursuant to the holding of the Court in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) and the statutory provision 
of 38 U.S.C.A. § 5110(g), the increased rating claims must be 
considered under both the old and the new criteria, with the 
most favorable version applied.  However, prior to the 
effective date of the current regulations, the appellant's 
claim for an increased rating may only be evaluated according 
to the older version of Diagnostic Code 7806.  See VA O.G.C. 
Prec. 3-2000 (April 10, 2000).  The new regulations were 
considered and applied by the RO in the March 2003 SSOC, and 
the Board will do likewise.

Under the old (pre-amendment) version of this diagnostic 
code, a 30 percent rating was warranted where the condition 
was manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement.  The highest available 
schedular rating, 50 percent, was warranted where the 
condition was manifested by ulceration, extensive 
exfoliation, or crusting, and systemic or nervous 
manifestations, or where it was exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the amended version of Diagnostic Code 7806, eczema is 
to be rated as 30 percent disabling when 20 to 40 percent of 
the entire body, or 20 to 40 percent of exposed areas, is 
affected, or when systemic therapy, such as corticosteroids 
or other immunosuppressive drugs, has been required for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A maximum rating of 60 
percent may be warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or when constant or near-constant systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, has 
been required during the past 12-month period.  See 67 Fed. 
Reg. 49,590-49,599 (July 31, 2002). 

A VA dermatology examination was conducted in June 1999.  The 
veteran reported that he had used various topical steroids, 
with varying degrees of success.  On examination, his scalp 
was relatively clear, as was the skin of the face.  The 
external canal at the meatus of the ears showed sebhorreic 
dermatitis.  There were plaques of nummular eczema on his 
legs.  The veteran's upper extremities, trunk, and groin were 
largely clear.  There was nummular eczema on the ankle on the 
left side up the lateral aspect of the right leg in coin-
shaped lesions, ascending along the veins.  There was scaling 
of the plantar surface of the feet.  The examiner recommended 
topical steroids for the veteran's ears.

In April 1999 and December 1999, the veteran was seen with 
complaints of nummular eczema on his legs and mid back.  In 
June 2000, a flare-up of eczema on the right thigh and calf 
was noted.  In April 2001, he reported a flare-up of eczema, 
and was again treated with a topical steroid.

In a February 2000 letter, W.B., M.D., a physician who has 
treated the veteran, stated that the veteran "does report 
difficulty with anxiety, stress, and depression due to his 
eczema."

A VA dermatology examination was conducted in August 2002.  
The veteran noted that he had been using strong steroids over 
the past two weeks.  The examiner noted follicular 
erythematous excoriated papules and plaques involving mostly 
the veteran's back, hands, and bilateral lower extremities.  
He also had some scaling and some lichenification of his face 
and scalp.  The examiner's impression was eczema, both 
seborrheic dermatitis and probable atopic dermatitis with 
involvement of dermatophytes.  The veteran was currently 
doing better under treatment.  He had approximately 15 to 20 
percent total body surface area involvement.

The Board finds that the evidence does not support a rating 
in excess of 30 percent for the veteran's service-connected 
eczema.  There is no showing of constant exudation, extensive 
lesions, or marked disfigurement.  The veteran has alleged 
that he wakes up in the middle of the night with itching, and 
there is nothing of substance in the record to refute that 
assertion.  Additionally, the most recent VA examination 
noted excoriated papules and plaques involving his back, 
hands, and bilateral lower extremities.  However, these 
symptoms are not sufficient to warrant a rating greater than 
the 30 percent evaluation currently assigned.

As noted above, the next highest available schedular rating 
under the old version of Diagnostic Code 7806, 50 percent, is 
for application only if the skin condition is manifested by 
ulceration or extensive exfoliation or crusting, systemic or 
neurological manifestations, or by lesions that are 
exceptionally repugnant.  Here, none of the evidence in any 
way suggests that the veteran's skin condition is manifested 
by systemic or neurological symptoms, or that it is 
productive of ulceration or extensive exfoliation or 
crusting.  

Additionally, while the most recent VA examiner noted some 
scaling and some lichenification of the veteran's face and 
scalp, there is no basis in the record to find that this is 
"exceptionally repugnant" so as to warrant a 50 percent 
evaluation under the old version of Diagnostic Code 7806.

A rating higher than 30 percent for the service-connected 
eczema is not warranted either under the new version of 
Diagnostic Code 7806, as nothing in the record shows, nor 
suggests, that more than 40 percent of the entire body, or 
more than 40 percent of exposed areas, are affected, or that 
constant or near-constant systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, has been 
required during the past 12-month period.  In fact, the most 
recent VA examination report noted involvement of no more 
than 20 percent of the veteran's body, and while the veteran 
had apparently used steroids over the two weeks prior to the 
most recent examination, it was not suggested that the use 
was constant or near constant.

Accordingly, the Board finds that the veteran's nummular 
eczema is properly rated as 30 percent disabling.  There is 
no equipoise between the positive and negative evidence, 
therefore no reasonable doubt issue is raised.  38 C.F.R. § 
3.102 (2002). 

Gout

Service connection for gout was granted in November 1971.  A 
noncompensable evaluation was assigned from September 1971.  
A September 1998 hearing officer's decision increased the 
evaluation to 20 percent, from December 1996.  The veteran 
contends that he is entitled to a higher evaluation.

The veteran's gout is rated under Diagnostic Codes 5017 and 
5002.  Those codes provide a 60 percent evaluation where gout 
with weight loss and anemia, productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods, are shown.  A 40 percent evaluation is appropriate 
where symptom combinations productive of definite impairment 
of health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
per year are present.  The current 20 percent evaluation 
contemplates one or two exacerbations per year in a well-
established diagnosis.  38 C.F.R. Part 4, Codes 5002, 5017 
(2002). 

A VA examination was conducted in June 1999.  The veteran 
reported discomfort in his right hand, forearm and elbow, his 
left arm, his hips, knees, and both great toes.  He described 
constant pain.  The veteran walked about the examination room 
without difficulty as he dressed himself.  When observed 
walking in the hall, his gait and stance were relatively 
normal, and he carried a walking cane in his right hand, 
occasionally touching to the floor.  The diagnosis was gout 
manifested by elevated uric acids but with normal range of 
motion of all the musculoskeletal system, the objective 
abnormality being some crepitus noted in the patella areas 
bilaterally.  

In June 2000, the veteran was seen with a "gout attack" in 
his right toe.  He stated that he had not slept in three 
days.  The examiner noted pain, but there was no real 
swelling present.  In October 2000, the veteran was seen with 
complaints of frequent gout flare-ups.  In February 2002, the 
veteran complained of left knee pain.  X-rays showed 
narrowing of the medial joint compartment and degenerative 
joint changes.

A VA examination was conducted in July 2002.  The veteran 
stated that he took Allopurinol for his gout, and also 
Indocin during acute flare-ups, which he noted were primarily 
in the right great toe.  He noted discomfort in the left 
shoulder, left elbow and wrist, left hip, knee, and ankle.  
The veteran stated that his arthritic pain had remained 
constant or gotten worse since his last examination.  The 
examiner noted full ranges of motion of the joints affected, 
with complaints of pain noted at extremes of motion.  The 
diagnosis was gout and/or degenerative arthritis of the left 
shoulder, confirmed on a recent X-ray, which showed minimal 
osteoarthritic spurring, imperially on the humeral head.  The 
examination otherwise was normal.  It was the examiner's 
opinion that the veteran had moderate loss of function of the 
left upper extremity and the left lower extremity due to 
arthritic type of pain.

In October 2002, the veteran reported some gout flare-ups.

While the veteran has reported serious flare-ups occurring 
regularly, the objective evidence indicates less frequent 
episodes of less than severely incapacitating gout.  
Specifically, the evidence does not show the presence of 
definite impairment of health supported by examination 
findings, and incapacitating exacerbations occurring at least 
three times per year have not been documented in the record.  
The evidence instead demonstrates two exacerbations per year 
in a well-established diagnosis.  However, these have 
generally been confined to the right great toe, and not 
incapacitating.  Accordingly, the Board finds that the 
veteran's gout is properly rated as 20 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Codes 5002, 5017 (2002).  There is no equipoise between the 
positive and negative evidence, therefore no reasonable doubt 
issue is raised.  38 C.F.R. § 3.102 (2002). 

Duodenal Ulcer

Service connection for duodenal ulcer was granted in November 
1971.  A noncompensable evaluation was granted from September 
1971.  A September 1999 rating decision increased the 
evaluation to 10 percent, from August 1998.  The veteran 
contends that he is entitled to a higher evaluation.

The veteran's service-connected duodenal ulcer disease is 
evaluated under Code 7305.  The current 10 percent evaluation 
contemplates mild disability, with recurring symptoms once or 
twice yearly.  A 20 percent evaluation is appropriate where 
the evidence demonstrates a moderate disability, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations.  A 40 percent evaluation would 
require that the evidence show that the veteran's ulcer 
disability is moderately severe, with impairment of health 
manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  38 C.F.R. Part 4, § 
4.114, Code 7305 (2002).

A VA examination was conducted in June 1999.  The veteran 
described frequent heartburn, and stated that he used Maalox, 
which relieved his discomfort.  He occasionally regurgitated 
food at night.  The veteran stated that he had never had any 
bleeding, perforation, or any complications requiring 
surgery.  

On VA examination in July 2002, the only pertinent 
gastrointestinal findings related to gastroesophageal reflux 
disease.  A VA upper gastrointestinal study was accomplished 
in August 2002 and demonstrated a small sliding type of 
hiatal hernia, with minimal reflux.  The stomach did not 
shown any evidence of ulcer, crater, spasm, or deformity.  
The duodenal bulb and duodenal loop appeared unremarkable.

The current findings are consistent with the present 10 
percent evaluation, which describes mild symptoms, with 
recurring symptoms once or twice yearly.  The medical 
findings do not show evidence of recurring episodes of severe 
symptoms, or continuous moderate manifestations; and there is 
in fact no objective evidence of a current ulcer.  There is 
no demonstrated weight loss, anemia or other manifestations 
of duodenal ulcer disease.  In short, there is no indication 
in the medical record of the moderate level of disability 
from duodenal ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations, 
required for a 20 percent evaluation.  38 C.F.R. Part 4, § 
4.114, Code 7305 (2002).  Since the weight of the evidence 
for and against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. § 3.102 
(2002).

Hemorrhoids with Pruritus Ani

Service connection for hemorrhoids with pruritus ani was 
granted in November 1971.  A noncompensable evaluation was 
granted from September 1971.  That rating has been continued 
in subsequent rating actions.  The veteran contends that he 
is entitled to a compensable evaluation.

The veteran's hemorrhoid disability is evaluated under Code 
7336.  38 C.F.R. Part 4, Code 7336 (2002). Code 7336 
contemplates a 10 percent evaluation where large or 
thrombotic irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences, are demonstrated.  
The current noncompensable evaluation is appropriate where 
mild or moderate internal or external hemorrhoids are shown.  
38 C.F.R. Part 4, Code 7336 (2002).  Pruritus ani is rated 
for the underlying condition.  38 C.F.R. Part 4, Code 7337 
(2002).  

A VA examination was conducted in June 1999.  The veteran 
reported no fecal incontinence, but he did note seepage.  He 
had never had any hemorrhoid surgery.  He reported occasional 
bleeding.  His main complaint was of itching in the perianal 
area.  On examination, there were no rectal masses.  There 
were no significant palpable internal hemorrhoids, and no 
bleeding was noted.  There were some small skin tags located 
about the anal verge.  There was a tiny amount of feces 
immediately in the anal verge.  No soilage was noted in the 
veteran's underwear.  

A report of colonoscopy conducted in November 2001 noted 
normal rectal examination.  A May 2002 examination report 
found no lesions or hemorrhoids externally.  The veteran 
exhibited normal sphincter tone.  

A VA examination was conducted in July 2002.  The veteran 
stated that he was still troubled with pruritus ani, and 
occasionally some slight seepage of stools secondary to fecal 
incontinence.  He reported burning about the perianal area 
when his bowel moved.  On examination, there was some small 
amount of stool about the skin of the perianal area.  There 
was a small skin tag located on the left side of the anal 
verge.  Sphincter tone was normal.  The diagnosis was 
hemorrhoids and pruritus ani.

The evidence of record demonstrates that the veteran's 
service-connected hemorrhoid disability does not more nearly 
approximate a level of impairment consistent with a 10 
evaluation under Code 7336.  There is no showing of large, or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, and no frequent recurrences.  The veteran's 
disability is manifested by small skin tags, which have not 
been shown to be inflamed on examination, and is well within 
the mild to moderate range of the current noncompensable 
evaluation.  38 C.F.R. Part 4, § 4.7, Codes 7336, 7337 
(2002).  The preponderance of the evidence is against an 
increased rating.  There is no equipoise between the positive 
and negative evidence in this case and no reasonable doubt 
issue is raised.  38 C.F.R. § 3.102 (2002).

Individual Unemployability

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
total disability rating based on individual unemployability 
in the first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).

The appellant completed two years of college and also 
completed a course of training in the field of air-
conditioning, heating, and refrigeration.  He last worked 
from 1989 to 1994 in the parts and warranty department of a 
corporation.  On his application for individual 
unemployability, he reported that during that five years of 
employment he missed a combined 60 days of work due to 
disability.  

On a VA mental health clinic assessment in November 2000, the 
veteran reported that he had retired in 1994.

In a February 2000 letter, W.B., M.D., a physician who has 
treated the veteran, stated that:

[The veteran] uses a cane to ambulate.  He 
has difficulty bending, stooping, and 
standing for prolonged periods.  This 
difficulty led to his reasons to stop 
working in 1994.  [The veteran] does 
report difficulty with anxiety, stress, 
and depression due to his eczema and 
reports periodic gout flare-ups that are 
painful.  

[The veteran]'s anxiety, joint disease, 
decreased mobility, sleeplessness, and 
eczema all contribute to his inability to 
work.  I consider [him] to be unemployable 
due to his medical condition. 

Service connection is currently in effect for nummular 
eczema, evaluated as 30 percent disabling; gout, evaluated as 
20 percent disabling; duodenal ulcer, evaluated as 10 percent 
disabling; and hemorrhoids with pruritus ani, evaluated 
noncompensable.  His combined service connected disability 
evaluation is 50 percent.  Therefore, the veteran does not 
satisfy the percentage rating standards for a total 
disability rating based on individual unemployability.

The Board must consider whether referral to the designated VA 
official, for consideration of a total disability rating 
based on individual unemployability on an extraschedular 
basis is warranted.  Bowling, supra.

For a veteran to prevail on a claim for a total disability 
rating based on individual unemployability, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran contends that he is unable to work due to his 
service-connected disabilities.  He asserts that itching from 
his eczema causes sleeplessness and psychiatric symptoms that 
make him unable to work.  He also contends that his flare-ups 
of gout cause him to be unable to work.

The record shows that the veteran has not worked since 1994, 
when he retired.  The record does not reflect any attempt to 
obtain work since that time.  There is no indication that the 
veteran has sought or been awarded Social Security disability 
benefits.

The veteran underwent VA examinations in July and August 
2002.  None of the VA examiner's concluded that he was unable 
to work due to his service connected disabilities.

In his February 2000 statement, Dr. B. noted that the veteran 
had other medical conditions beyond his service connected 
disabilities.  These included hypertension, gastroesophageal 
reflux disease, cataracts, and depression.  Thus, while Dr. 
B. noted that the veteran's "anxiety, joint disease, 
decreased mobility, sleeplessness, and eczema all contribute 
to his inability to work", he does not conclude that service 
connected disabilities alone render him unable to secure and 
follow a substantially gainful occupation.  This is supported 
by his statement that he considers the veteran to be 
"unemployable due to his medical condition," which, as 
noted above, includes significant nonservice-connected 
disabilities.

The evidence in the file does not indicate that the 
appellant's current occupational impairment due to his 
service-connected disabilities is so significant that it 
would prevent him obtaining work, particularly in light of 
his educational background of two years of college.  His 
eczema is shown to be his most serious service-connected 
disability and causes problems of itching and sleeplessness 
that would result in impairment of earning capacity, as 
reflected in his current 30 percent evaluation.  However, his 
remaining service connected disabilities cause minimal 
functional impairment and taken as a whole are not shown to 
preclude all gainful employment for which the veteran is 
qualified.  

Therefore, while there is some impairment due to his service 
connected nummular eczema, gout, duodenal ulcer, and 
hemorrhoids with pruritus ani, the veteran's service- 
connected disabilities do not preclude his gainful 
employment.  In essence, his service-connected disabilities 
are only moderately or slightly disabling individually and as 
a group.  There is no competent statement in the file 
supporting his contention that his service-connected 
disabilities alone prevent him from obtaining and maintaining 
substantially gainful employment, and the totality of the 
evidentiary record does not show such to be the case.

Accordingly, the Board concludes that the RO's decision not 
to refer this case for extraschedular consideration under 38 
C.F.R. § 4.16(b) was reasonable and that referral for such 
consideration was not required by the evidence in this case.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that 
the Board may consider whether referral to "appropriate 
first-line officials" for extra-schedular rating is 
required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).

For the reasons and bases noted above, the Board concludes 
that the preponderance of the evidence in this case is 
against the veteran's claim that he is entitled to a total 
disability rating based on individual unemployability due 
solely to service-connected disabilities.




ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

